MEMORANDUM **
David E. St. Pierre appeals pro se the district court’s summary judgment, and order denying reconsideration, in his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary judgment de novo, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and reconsideration for an abuse of discretion, School Dish No. 1J v. AcandC, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). We affirm.
The district court properly granted summary judgment on St. Pierre’s claim that failure to transfer him to another prison violated his Eighth Amendment rights because St. Pierre did not present any evidence or argument demonstrating how the defendants’ failure to transfer him resulted in an objectively serious deprivation of life’s basic necessities. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
The district court properly granted summary judgment on St. Pierre’s claim against various defendants alleging denial of adequate tier exercise time. Angelone, as Director of the Nevada Department of Prisons, was not personally involved in and did not cause St. Pierre’s lack of tier exercise time. See Jeffers v. Gomez, 267 F.3d 895, 915 (9th Cir.2001). Harrison was not employed at the prison during most of the relevant period, and St. Pierre failed to show that she was sufficiently involved in the alleged deprivation. See id. Finally, Kaiser, the Medical Director of the Department of Prisons, was entitled to qualified immunity. See Marquez v. Gutierrez, 322 F.3d 689, 692 (9th Cir.2003).
The district court properly denied because reconsideration because S. Pierre did not demonstrate that the district court erred in its qualified immunity analysis. See School Dist. No. 1J, 5 F.3d at 1263.
We reject St. Pierre’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.